Citation Nr: 1414527	
Decision Date: 04/03/14    Archive Date: 04/11/14

DOCKET NO.  10-49 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for squamous cell carcinoma.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active service from October 1977 to June 1995.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Roanoke, Virginia, Regional Office (RO) of the Department of Veterans Affairs (VA) that denied service connection for squamous cell carcinoma.  

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge at the RO in July 2013.  A transcript of the proceeding is of record.  In conjunction with the hearing, he submitted additional evidence with a waiver of RO review in accordance with 38 C.F.R. § 20.1304 (2013).  


FINDING OF FACT

The most probative evidence of record shows that the Veteran's squamous cell carcinoma did not have its onset during a period of active duty, and was not manifest to a compensable degree within one year of discharge.  


CONCLUSION OF LAW

Squamous cell carcinoma was not incurred in or aggravated by active service, and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309(a) (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

With regard to the claim for service connection, the Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claims by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the appellant, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified appropriately in a letter dated in April 2009.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (burden of showing that an error is harmful or prejudicial falls on party attacking agency decision); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board considers it significant that the subsequent statements made by the Veteran and his representative, including at his videoconference hearing in July 2013, suggest actual knowledge of the elements necessary to substantiate the claim.  Dalton v. Nicholson, 21 Vet. App. 23 (2007) (actual knowledge is established by statements or actions by claimant or representative that demonstrate an awareness of what is necessary to substantiate a claim).  

Thus, VA has satisfied its duty to notify the appellant and had satisfied that duty prior to the adjudication in the most recent October 2010 statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained an examination with respect to the claim on appeal.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Thus, the Board finds that VA has satisfied the duty to assist.  No further notice or assistance to the appellant is required to fulfill VA's duty to assist in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Analysis

Service connection may be established for a disability resulting from injury suffered or disease contracted in the line of duty in active service or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Evidence of continuity of symptomatology of a disability from the time of service to the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2013); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  

Certain chronic disabilities, such as malignant tumors, if manifest to a degree of 10 percent within one year after separation from active duty, are presumed to have been incurred in, or aggravated by, active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2013).  

Service connection generally requires evidence of a current disability with a relationship or connection to an injury or disease or some other manifestation of the disability during service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. Principi, 3 Vet. App. 542 (1992).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In adjudicating a claim, the Board must assess the competence and credibility of the claimant.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362 (2001).  Competency of evidence must be distinguished from weight and credibility, which are factual determinations in determining the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  Although interest may affect the credibility of testimony, it does not affect competency to testify.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  

It is the responsibility of the Board to determine the probative weight to be assigned among evidence in a case, and to state reasons or bases for favoring one opinion over another.  Winsett v. West, 11 Vet. App. 420 (1998).  The probative value of a physician's statement is dependent, in part, upon the extent to which it includes clinical data or other rationale to support the opinion.  Bloom v. West, 12 Vet. App. 185 (1999).  If all the evidence is in relative equipoise, reasonable doubt should be resolved in the Veteran's favor, and the claim should be granted.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013).  If the preponderance of the evidence is against the claim, the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran's service medical records do not show any treatment for precancerous or cancerous skin lesions.  He has established service connection for acne.  

Post-service private medical records dated from October 1997 to the present indicate that the Veteran was seen in June 1999 for removal of a lesion on the right cheek and an epidermal inclusion cyst on the right thigh.  The initial pathology report for the right cheek lesion noted that there were epidermal changes of actinic keratosis but an underlying lesion such as squamous cell carcinoma could not be completely excluded.  A re-biopsy in the same area the following month concluded that there was "no residual squamous atypia" identified.  The biopsy of the right thigh cyst concluded that there was "no evidence of malignancy."  

A December 2007 VA plastic surgery consult note indicated that the Veteran was status post left cheek squamous cell carcinoma excision.  Pathology was reviewed and margins were clear.  Facial actinic keratoses were frozen.  The Veteran reported that prior actinic keratosis were previously biopsied precancerous. 

Upon VA examination in May 2008, a history was noted that the Veteran recently had squamous cell carcinoma removed from his face.  He continued to get acne lesions on his neck and face.

In a July 2013 statement, the Veteran's spouse reported that she noted a "spot" on the Veteran's face beginning in 1993.  The bump continually became dry, flaky, and itchy and then disappeared.  The bump continued to return periodically, and at one point began to bleed.  In 1999, it was determined to be squamous cell carcinoma and was removed leaving a three-inch scar.  

The Board finds that the preponderance of the evidence is against the claim for service connection for squamous cell carcinoma because the most probative evidence of record, the clinical records in the file, demonstrate that the disease was initially manifest more than one year after the Veteran's discharge from service and the evidence does not establish that it is at least as likely as not that squamous cell carcinoma is related to service.  Winsett v. West, 11 Vet. App. 420 (1998).  The Veteran has not submitted any competent medical evidence that shows that it is at least as likely as not that any skin cancer began during service is related to service.

The Veteran and his spouse have alleged that the Veteran's cancer was initially manifest in 1999 and that lesions removed at that time were found to be precancerous.  Lay persons are competent to provide opinions on some medical issues.  However, the specific disability in this case, skin cancer, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Cancer disabilities require specialized training and medical diagnostic testing for a determination as to diagnosis and causation, and they are not susceptible of lay opinions on etiology.  There are many different possible skin lesions and biopsy results, and a layperson is not competent to diagnose among them or to provide an etiology, or to conclude that the skin lesions manifest in 1993 and 1999 were precancerous.  Notably, the Board observes that even if the lesions were determined to be precancerous in 1999, that is still more than three years after discharge from service and therefore beyond the one year presumptive period for establishing service connection for malignant tumors.  Therefore, the Board finds that the Veteran's and other lay statements of record cannot be accepted as competent evidence sufficient to establish service connection for squamous cell carcinoma.

The most persuasive evidence of record does not show that squamous cell carcinoma manifested in service or that a malignant tumor manifested to a compensable degree within one year following separation from service.  The evidence also does not show that any current squamous cell carcinoma or residuals are the result of any disease or injury incurred in or aggravated by service.

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for squamous cell carcinoma, and the claim must be denied.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

Service connection for squamous cell carcinoma is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


